This was a proceeding on habeas corpus in which the appellant was charged with murder. The court, after a hearing of the case, remanded the applicant to the custody of the sheriff, without bail, and applicant prosecuted an appeal to this court. What purports to be a statement of facts is a stenographic report of the evidence taken in the case, containing questions and answers throughout. This is in violation of the rule prescribed by the Supreme Court for this court, and which has been adopted and followed by this court. See Emmons v. State, 34 Tex.Crim. Rep.; Ratcliff v. State, 29 Tex.Crim. App., 249; Butler v. State, 33 Tex.Crim. Rep.. Because there is no proper statement of facts in the case, there is no evidence before us that can be considered. The judgment is affirmed.
Affirmed.